Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 03/30/19.
Claims 1-6 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 1 is objected to for “traditional power flow.”  While the specification describes a traditional power in the context of a traditional OPF model and power flow equation, see 0075, 0110, the Examiner requests clarification as to whether Applicant’s characterization of traditional represents what is considered traditional power flow in the field of power systems.  For purposes of examination, traditional power flow is interpreted as the format provided by equation (2) of Applicant’s specification opposed to variations. Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


       Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The broadest reasonable interpretation of claim 1 is an optimization method implemented by a processor which performs the mathematical functions as described below, infra0-8.   
     Under Step 1, claim 1 falls within a statutory category under MPEP 2106. Here, the claim recites an optimization method which falls within an enumerated method category.
    Step 2A, Prong One:
            The broadest reasonable interpretation of each step, infra0-8, in light of Applicant’s specification and enumerated below, represents mathematical concepts.  In particular, Applicant’s specifications teaches the following limitations as being the equivalent of mathematical expressions (e.g. Examiner note:  Absent the specification providing a special definition of “mapping” and/or “sequentially connection,” the claim limitations are given their plain meaning in light of the specification, MPEP 2111.01).
0
1mapping the first power system SNB point, executed by the processor, to a two-dimensional active power injection space to obtain an SVSR boundary point (0017-19, 0077, 0080 e.g. the broadest reasonable interpretation of mapping, in light of Applicant’s specification, is intended to cover establishing a “space” via mapping variables as horizontal and vertical coordinate axes.  Moreover, in terms of mapping noun mathematical linguistics, mapping is an operation that associated each element of a given set (domain) with one or more elements of a second set (the range).  Based upon the plain meaning of mapping, and in the context of Applicant’s specification depicting that mapping is incorporated within the mathematical computation steps, the BRI of mapping encompasses mathematical expressions.)
2repetitively changing, executed by the processor, a power stress direction to a new direction where a power stress direction angle is decreased, (0018-19, 0022 e.g. see power stress direction mathematical expressions)
 3tracking, executed by the processor, a power system SNB point in the new power stress direction by an optimization model (0018-19, 0022 e.g. see mathematical expressions for tracking the new power stress direction)
4mapping the power system SNB point to the two-dimensional active power injection space to obtain a new SVSR boundary point (0077, 0088, supra1 analysis.)
5returning, executed by the processor, to the first power SNB point if the power stress direction angle is less than or equal to 0 (0062, 0094-95 e.g. see mathematical expressions for returning to the first SNB based on the power stress angle)
6repetitively changing, executed by the processor, the power stress direction to a new direction where the power stress direction angle is increased (0099-0104), tracking, executed by the processor, a power system SNB point in the new power stress direction again 0099-0104 e.g. see mathematical expressions for tracking the SNB based on the new power stress direction)
7mapping, executed by the processor, the power system SNB point to the two-dimensional active power injection space to obtain a new SVSR boundary point (supra1 analysis)
8if the new power stress direction angle is greater than or equal to 90°, sequentially connecting, executed by the processor, all the SVSR boundary points to obtain an SVSR boundary (e.g. the specification does not provide a special definition of “sequentially connecting.”  As understood in light of the specification, “sequentially connecting” represents connecting points on a line to form a curve, which as read in the context of the mathematical expressions, represents the equivalent of a mathematical concept for realizing a SVSR boundary)
    Step 2A Prong Two:
    Besides the abstract ideas, the claim recites additional elements of the processor configured to start with or obtain a base power flow and a first power system SNB point.   Here, a processor is recited so generically that represents no more than instructions to apply the judicial exception on a computer as well as generally linking the mathematical concepts to the technical environment of the processor, and the step of starting with a base power flow represents insignificant data gathering activities for use in the mathematical expressions for computing a boundary.   While the claim recites a power system SNB point, the power system itself is represented generically and for purpose of obtaining a power system data point. The power system provides context for how the power system is used for providing data for use in each of the mathematical expressions. The element of the power system is thus a mere indication of a field of use in which the judicial exception is performed. (Absent the inclusion of additional power system elements that impose a meaningful, practical application of the mathematical concepts, the power system element does not impose a meaningful limitation to practically limit the mathematical concepts to the field of power systems, among other considerations).
   Accordingly, the above limitations, as a whole, do not incorporate the judicial exception of a mathematical concept into a practical application or improvement so as to meaningfully limit the mathematical concepts.
Step 2B:
       As per step 2A, prong two, the claim recites additional elements comprising the inclusion of a processor, a power system SVSR boundary, and base power flow starting points.  As per MPEP 2106.05, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception (e.g. mere instructions to apply an exception cannot provide an inventive concept).  The inclusion of a step for a base power flow starting point is understood as insignificant extra-solution activity considering it only accounts of providing power flow data for use in computing the SVSR boundary, see also MPEP 2106.05(g). Moreover, the inclusion of a power system, recited generically, is a well-known element as well as a tangential element for providing data, see USPN 6904372, 20120150497, 20140265599 (e.g. see power system components for use in power flow analysis).
Accordingly, the combination of additional elements do not represent significantly more.



As per claims 2-6, the same rationale above is applicable to the combination of claim limitations with the exception of claims 2-3, 5, and 6 reciting the additional limitations of respective injection powers at each bus, infra analysis.
   
Step 2A, prong one:      
     As per claims 2-3, 5, and 6, as interpreted, the inclusion of the active injection at each respective bus represents mere data gathering activity by obtaining data values resulting from each active power injection. This limitation represents insignificant extra-solution activity because it merely gathers data for use in calculating boundary values. Each bus is described generically and is a tangential element used by the processor for determining boundary values by applying the obtained bus values in respective mathematical expressions
Step 2B:
    As per claims 2-3, 5, and 6, the inclusion of a power bus represents conventional, ordinary, and well-known power elements representing power flow injection points, USPN 7932637 –Figure 1, 20170003330 – Figure 1, 20140222227 – ABSTRACT.
   Accordingly, claims 2-6 are rejected as to being directed to a judicial exception without significantly more.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The following prior art generally teaches the determination of voltage stability using power flow analysis:
 US-20200021133
 US-20180375329 
US-20140156094 
US-20090228154 
US-20060047370 
US-20030144802 
US-20180269681 
US-20140032138  
US-20120179301 
US-20050160128 
US-6496757 
US-5745368 
US-5796628 
US-5642000 
US-8024076 
US-6249719 
 US-6219591

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2118